DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289) in view of Arai et al. (JP 2004001118).
Regarding claim 1, Kusunoki et al. discloses: A spindle device (#7) comprising: a spindle shaft (#41); a first housing (#35) configured to house the spindle shaft to which a gas is supplied (Paragraph 0021, where air is pressure fed to porous bearings in housing #35), the first housing having a bearing (#37a, #37b, #38, #39, #40) configured to rotatably support the spindle shaft (see fig. 9); a motor (#400) located at an end of the spindle shaft (see fig. 7 and 9) and configured to rotate the spindle shaft (Paragraph 0025); a second housing (#60) configured to house the motor (see fig. 9), the second housing being joined to the first housing (second housing #60 is connected to main housing #35 by #9); and a duct (#62). 
Kusunoki et al. fails to directly disclose: duct having a terminal end located at a bottom of a space inside the second housing and an end projecting from the second housing, wherein the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing, and the hole is positioned at a level higher than the terminal end of the duct.
In the same field of endeavor, namely duct devices, Arai et al. teaches: duct (#853; see fig. 14) having a terminal end (see annotated fig. below) located at a bottom of a space (see annotated fig. below) inside the second housing (#94) and an end (see annotated fig. below) projecting from the second housing, wherein the duct is configured to project from inside to outside of the second housing through a hole (#941) formed in the second housing (see fig. 14, where duct #853 projects from inside to outside of second housing #94), and the hole is positioned at a level higher than the terminal end of the duct (see annotated fig. below).

    PNG
    media_image1.png
    566
    683
    media_image1.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct #62 of Kusunoki et al. so that the terminal end of the duct is located at a bottom of a space inside the second housing and an end projecting from the second housing, and wherein the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing, and the hole is positioned at a level higher than the terminal end of the duct as taught by Arai et al. in order to allow the duct to extend inside the housing for properly interacting with a fluid and allowing the discharge of fluid out of the housing when the fluid inside the housing is at low level or at a high level.

Regarding claim 5, the modified device of Kusunoki et al. substantially discloses the invention of claim 1, Kusunoki et al. further discloses: wherein the second housing includes a first surface (see annotated fig. below) whose normal extends in a longitudinal direction of the spindle shaft (see fig. 9); a space (see annotated fig. below) is formed between the first surface and the motor (see fig. 9).

    PNG
    media_image2.png
    439
    507
    media_image2.png
    Greyscale

Kusunoki et al. fails to further disclose: and the terminal end of the duct is arranged in the space between the first surface and the motor.
In the same field of endeavor, namely tool devices, Arai et al. teaches: and the terminal end of the duct is arranged in the space between the first surface and the motor (see annotated fig. below).

    PNG
    media_image3.png
    401
    436
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct #62 of Kusunoki et al. so that the terminal end of the duct is arranged in the space between the first surface and the motor as taught by Arai et al. in order to allow the duct to extend inside the housing for properly interacting with a fluid and allowing the discharge or inflow of fluid into or out of the housing.

Regarding claim 6, when viewing the spindle device, for example, in Figure 9, it can be appreciated that the spindle device is oriented in a vertical direction but the spindle device #7 can still function if oriented 90 degrees from its position. The modified device of Kusunoki et al. substantially discloses the invention of claim 1, except it does not disclose: a longitudinal direction of the spindle shaft is a direction intersecting a vertical direction.
However, it would have been obvious to one having ordinary skill in the art at the time of filing
to modify the longitudinal direction of the spindle device of the modified device of Kusunoki et al. such that the longitudinal direction of the spindle shaft is a direction intersecting a vertical direction for the purpose of allowing the fluid in the second housing to be discharged at any moment and not necessitating the fluid to reach a certain level in order for the discharge to occur.
Regarding claim 6, the modified device of Kusunoki et al. substantially discloses the invention of claim 1, except the modified device of Kusunoki et al. fails to directly disclose: and a distance in the vertical direction between the terminal end of the duct and the second housing is smaller than a distance in the vertical direction between the motor and the second housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the duct (#853 of Arai et al.) of the modified device of Kusunoki et al. by moving the drain duct (#853 of Arai et al.) closer to the second housing’s first surface (first surface of Kusunoki et al.) so that a distance in the vertical direction between the terminal end of the duct (#853) and the second housing (#60 of Kusunoki et al.) is smaller than a distance in the vertical direction between the motor (#400 of Kusunoki et al) and the second housing (#60 of Kusunoki et al) for the purpose allowing the fluid in the second housing (#60 of Kusunoki et al) to cover the entire motor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 7, the modified device of Kusunoki et al. substantially discloses the invention of claim 1, the modified device of Kusunoki et al. further discloses: wherein a longitudinal direction of the spindle shaft (see annotated fig. below and fig. 9 of Kusunoki et al.) is oriented in a vertical direction (see annotated fig. below and fig. 9 of Kusunoki et al.); and the terminal end of the duct is positioned at a level lower than a lower surface of the motor (see annotated fig. below, where structure of duct #62 modified with structure of duct (#853 of Arai et al.) has terminal end at a level lower than lower surface of motor).

    PNG
    media_image4.png
    540
    740
    media_image4.png
    Greyscale


Regarding claim 8, the modified device of Kusunoki et al. substantially discloses the invention of claim 1, the modified device of Kusunoki et al. further discloses: A machine tool (Paragraph 0001; see fig. 1 of Kusunoki et al.) comprising the spindle device according to claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289) in view of Arai et al. (JP 2004001118) and in further view of Suzuki (JP 2002052406).
Regarding claim 2, the modified device of Kusunoki et al. substantially discloses the invention of claim 1, except Kusunoki et al. fails to further disclose: wherein the bearing is a static pressure bearing configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft.
In the same field of endeavor, namely spindle devices, Suzuki teaches: wherein the bearing is a static pressure bearing (#2A, #3A; paragraph 0017) configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft (Page 4; where bearings support main shaft #4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings (#37a, #37b, #38, #39, #40) of the modified device Kusunoki et al. so that the bearing is a static pressure bearing configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft as taught by Suzuki in order to allow a non-contact bearing to reduce the vibration impact and allow the spindle device to rotate at high-speeds with high static and dynamic rigidity (Paragraph 0003-0004).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289) in view of Arai et al. (JP 2004001118) and in further view of Nagao et al. (JP 2009202285).
Regarding claim 4, the modified device of Kusunoki et al. substantially discloses the invention of claim 1, the modified device of Kusunoki et al. further discloses: the duct (#853; see fig. 14 of Arai et al.) is configured to project from inside to outside of the second housing through a hole (#941 of Arai et al.) formed in the second housing (see fig. 14, where duct #853 projects from inside to outside of second housing #94 of Arai et al.).
The modified device of Kusunoki et al. fails to directly disclose: and a sealing member configured to seal a gap between the hole and the duct is further provided.
In the same field of endeavor, namely tool devices, Nagao et al. teaches: and a sealing member (#305) configured to seal a gap (see fig. 5) between the hole and the duct is further provided.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hole (#941 of Arai et al.) and duct (#853 of Arai et al.) of the modified device of Kusunoki et al. so that a sealing member is configured to seal a gap between the hole and the duct is further provided as taught by Nagao et al. in order to prevent a fluid from inadvertently escaping the housing that can occur through it filtering through the small gap between the duct and the hole. 


Claims 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289) in view of Arai et al. (JP 2004001118) and in further view of Hozumi (JP 04033535).
Regarding claim 9, Kusunoki et al. discloses: A spindle device (#7) comprising: a spindle shaft (#41); a first housing (#35) configured to house the spindle shaft to which a gas is supplied (Paragraph 0021, where air is pressure fed to porous bearings in housing #35), the first housing having a bearing (#37a, #37b, #38, #39, #40) configured to rotatably support the spindle shaft (see fig. 9); a motor (#400) located at an end of the spindle shaft (see fig. 7 and 9) and configured to rotate the spindle shaft (Paragraph 0025); a second housing (#60) configured to house the motor (see fig. 9), the second housing being joined to the first housing (second housing #60 is connected to main housing #35 by #9), the second housing being configured to be supplied with gas (Paragraph 0025-0026, where cooling air enters to motor #400 inside second housing #60 through pipe inlet #63); and a duct (#62).
Kusunoki et al. fails to directly disclose: and a duct having one end located at a bottom of a space inside the second housing and another end projecting from the second housing, wherein the duct is configured to project from inside to outside of the second housing through a hole formed at a portion of the second housing except a bottom of the second housing, the hole being apart from a bottom surface of the space inside the second housing and being positioned higher than the bottom surface of the space inside the second housing.
In the same field of endeavor, namely duct devices, Arai et al. teaches: and a duct (#853; see fig. 14) having one end (see annotated fig. below) located at a bottom of a space (see annotated fig. below) inside the second housing (#94) and another end (see annotated fig. below) projecting from the second housing, wherein the duct is configured to project from inside to outside of the second housing (see fig. 14, where duct #853 projects from inside to outside of second housing #94) through a hole (#941) formed at a portion (see annotated fig. below) of the second housing except a bottom (see annotated fig. below, where hole #941 at second housing #94 is not at the bottom near bottom space) of the second housing, the hole being apart from a bottom surface (see annotated fig. below) of the space inside the second housing and being positioned higher than the bottom surface of the space inside the second housing (see annotated fig. below).

    PNG
    media_image5.png
    574
    800
    media_image5.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct #62 of Kusunoki et al. so that the duct has one end located at a bottom of a space inside the second housing and another end projecting from the second housing, and wherein the duct is configured to project from inside to outside of the second housing through a hole formed at a portion of the second housing except a bottom of the second housing, the hole being apart from a bottom surface of the space inside the second housing and being positioned higher than the bottom surface of the space inside the second housing as taught by Arai et al. in order to allow the duct to extend inside the housing for properly interacting with a fluid and allowing the discharge of fluid out of the housing when the fluid inside the housing is at low level or at a high level.

Kusunoki et al. fails to directly disclose: wherein the duct is provided with a flow rate adjustment valve.
In the same field of endeavor, namely housing devices, Hozumi teaches: wherein the duct (#13; see fig. 2) is provided with a flow rate adjustment valve (duct #13 has valve #20; Column 9).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified duct #62 of modified device of Kusunoki et al. so that the duct is provided with a flow rate adjustment valve as taught by Hozumi in order to control the discharge rate of the fluid oil inside the second housing and manually control the level of cooling necessary for the motor to avoid wasting fluids.

Regarding claim 12, the modified device of Kusunoki et al. substantially discloses the invention of claim 9, Kusunoki et al. further discloses: wherein the second housing includes a first surface (see annotated fig. below) whose normal extends in a longitudinal direction of the spindle shaft (see fig. 9); a space (see annotated fig. below) is formed between the first surface and the motor (see fig. 9).

    PNG
    media_image2.png
    439
    507
    media_image2.png
    Greyscale

Kusunoki et al. fails to further disclose: and the one end of the duct is arranged in the space between the first surface and the motor.
In the same field of endeavor, namely tool devices, Arai et al. teaches: and the one end of the duct is arranged in the space between the first surface and the motor (see annotated fig. below).

    PNG
    media_image6.png
    401
    436
    media_image6.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct #62 of Kusunoki et al. so that the one end of the duct is arranged in the space between the first surface and the motor as taught by Arai et al. in order to allow the duct to extend inside the housing for properly interacting with a fluid and allowing the discharge or inflow of fluid into or out of the housing.

Regarding claim 13, when viewing the spindle device, for example, in Figure 9, it can be appreciated that the spindle device is oriented in a vertical direction but the spindle device #7 can still function if oriented 90 degrees from its position. The modified device of Kusunoki et al. substantially discloses the invention of claim 9, except it does not disclose: a longitudinal direction of the spindle shaft is a direction intersecting a vertical direction.
However, it would have been obvious to one having ordinary skill in the art at the time of filing
to modify the longitudinal direction of the spindle device of the modified device of Kusunoki et al. such that the longitudinal direction of the spindle shaft is a direction intersecting a vertical direction for the purpose of allowing the fluid in the second housing to be discharged at any moment and not necessitating the fluid to reach a certain level in order for the discharge to occur.

Regarding claim 13, the modified device of Kusunoki et al. substantially discloses the invention of claim 9, except the modified device of Kusunoki et al. fails to directly disclose: and a distance in the vertical direction between the one end of the duct and the second housing is smaller than a distance in the vertical direction between the motor and the second housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the duct (#853 of Arai et al.) of the modified device of Kusunoki et al. by moving the drain duct (#853 of Arai et al.) closer to the second housing’s first surface (first surface of Kusunoki et al.) so that a distance in the vertical direction between the one end of the duct (#853) and the second housing (#60 of Kusunoki et al.) is smaller than a distance in the vertical direction between the motor (#400 of Kusunoki et al) and the second housing (#60 of Kusunoki et al) for the purpose allowing the fluid in the second housing (#60 of Kusunoki et al) to cover the entire motor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 14, the modified device of Kusunoki et al. substantially discloses the invention of claim 9, the modified device of Kusunoki et al. further discloses: wherein a longitudinal direction of the spindle shaft (see annotated fig. below and fig. 9 of Kusunoki et al.) is oriented in a vertical direction (see annotated fig. below and fig. 9 of Kusunoki et al.); and the one end of the duct is positioned at a level lower than a lower surface of the motor (see annotated fig. below, where structure of duct #62 modified with structure of duct (#853 of Arai et al.) has terminal end at a level lower than lower surface of motor).

    PNG
    media_image7.png
    540
    740
    media_image7.png
    Greyscale


Regarding claim 15, the modified device of Kusunoki et al. substantially discloses the invention of claim 9, the modified device of Kusunoki et al. further discloses: A machine tool (Paragraph 0001; see fig. 1 of Kusunoki et al.) comprising the spindle device according to claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289), in view of Arai et al. (JP 2004001118), in view of Hozumi (JP 04033535) and in further view of Suzuki (JP 2002052406).
Regarding claim 10, the modified device of Kusunoki et al. substantially discloses the invention of claim 9, except Kusunoki et al. fails to further disclose: wherein the bearing is a static pressure bearing configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft.
In the same field of endeavor, namely spindle devices, Suzuki teaches: wherein the bearing is a static pressure bearing (#2A, #3A; paragraph 0017) configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft (Page 4; where bearings support main shaft #4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings (#37a, #37b, #38, #39, #40) of the modified device Kusunoki et al. so that the bearing is a static pressure bearing configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft as taught by Suzuki in order to allow a non-contact bearing to reduce the vibration impact and allow the spindle device to rotate at high-speeds with high static and dynamic rigidity (Paragraph 0003-0004).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289), in view of Arai et al. (JP 2004001118), in view of Hozumi (JP 04033535) and in further view of Nagao et al. (JP 2009202285).
Regarding claim 11, the modified device of Kusunoki et al. substantially discloses the invention of claim 9, except Kusunoki et al. fails to further disclose: further comprising a sealing member configured to seal a gap between the hole and the duct is further provided.
In the same field of endeavor, namely tool devices, Nagao et al. teaches: further comprising a sealing member (#305) configured to seal a gap (see fig. 5) between the hole and the duct is further provided.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hole (#941 of Arai et al.) and duct (#853 of Arai et al.) of the modified device of Kusunoki et al. so that a sealing member is configured to seal a gap between the hole and the duct is further provided as taught by Nagao et al. in order to prevent a fluid from inadvertently escaping the housing that can occur through it filtering through the small gap between the duct and the hole. 
Response to Arguments
Applicant's arguments filed 13th July 2022 have been fully considered but they are not persuasive.
Applicant argues that neither Kusunoki or Suzuki or Nagao nor a combination of these does not disclose a duct having a terminal end located at a bottom of a space inside the second housing and an end projecting from the second housing, wherein the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing, and the hole is positioned at a level higher than the terminal end of the duct. This is not persuasive because Kusunoki in combination with Arai et al. discloses a duct having a terminal end located at a bottom of a space inside the second housing and an end projecting from the second housing, wherein the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing, and the hole is positioned at a level higher than the terminal end of the duct per 103 rejections done on amended claims. The structure of the duct of Kusunoki is only modified, the duct of Kusunoki will still be configured to be a drain hole. 
Applicant also argues that neither Kusunoki or Suzuki or Nagao nor a combination of these does not disclose wherein the duct is configured to project from inside to outside of the second housing through a hole formed at a portion of the second housing except a bottom of the second housing, the hole being apart from a bottom surface of the space inside the second housing and being positioned higher than the bottom surface of the space inside the second housing, wherein the duct is provided with a flow rate adjustment valve. This is not persuasive because Kusunoki in combination with Arai et al. and in further combination with Hozumi discloses the duct is configured to project from inside to outside of the second housing through a hole formed at a portion of the second housing except a bottom of the second housing, the hole being apart from a bottom surface of the space inside the second housing and being positioned higher than the bottom surface of the space inside the second housing, wherein the duct is provided with a flow rate adjustment valve per 103 rejections done on amended claims. Claims 10-15 newly presented are also rejected per 103 rejections done on the claims.
For the reasons set forth above, the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722